         Case 3:19-cv-01356-VC Document 100 Filed 03/23/21 Page 1 of 2




ANDREW P. BRIDGES (No. 122761)
abridges@fenwick.com
CRYSTAL NWANERI (No. 318955)
cnwaneri@fenwick.com
FENWICK & WEST LLP
801 California Street
Mountain View, CA 94041
Telephone: 650.988.8500
Facsimile:     650.938.5200

JEDEDIAH WAKEFIELD (No. 178058)
jwakefield@fenwick.com
MATTHEW B. BECKER (No. 291865)
mbecker@fenwick.com
SAPNA S. MEHTA (No. 288238)
smehta@fenwick.com
FENWICK & WEST LLP
555 California Street, 12th Floor
San Francisco, CA 94104
Telephone: 415.875.2300
Facsimile:     415.281.1350

Attorneys for Defendant
CLOUDFLARE, INC.
                                UNITED STATES DISTRICT COURT

                          NORTHERN DISTRICT OF CALIFORNIA

                                  (SAN FRANCISCO DIVISION)


MON CHERI BRIDALS, LLC, et al.,
                                               Case No.: 19-cv-01356-VC
                  Plaintiffs,
                                                NOTICE OF APPEARANCE OF
v.                                              SAPNA S. MEHTA

CLOUDFLARE, INC. and DOES 1–500,

                  Defendants.




NOTICE OF APPEARANCE OF SAPNA S. MEHTA                             CASE NO.: 19-CV-01356-VC
         Case 3:19-cv-01356-VC Document 100 Filed 03/23/21 Page 2 of 2




       Sapna S. Mehta of the law firm of Fenwick & West LLP hereby enters her appearance in

this action on behalf of Defendant Cloudflare, Inc. Ms. Mehta’s email addresses for purposes of

receipt of Notices of Electronic Filing are: smehta@fenwick.com and mguidoux@fenwick.com.



Dated: March 23, 2021                       FENWICK & WEST LLP


                                            By: /s/ Sapna S. Mehta
                                            Sapna S. Mehta
                                            555 California Street, 12th Floor
                                            San Francisco, CA 94104
                                            Telephone: 415.875.2300
                                            Facsimile:     415.281.1350
                                            Email: smehta@fenwick.com

                                            Attorneys for Defendant CLOUDFLARE, INC.




NOTICE OF APPEARANCE OF SAPNA S. MEHTA                                    CASE NO.: 19-CV-01356-VC
